Mr. Justice Shepard delivered the opinion of the court. This cause, with the title reversed, was before the original court for this district once before, upon appeal, and the judgment of the Circuit Court in favor of the present plaintiff in error for its damages sustained, was reversed and the cause remanded. (70 Ill. App. 143.) The cause was subsequently redocketed in the Circuit Court and the demurrer of defendant in error to the decla-ration was sustained, in conformity with the opinion above referred to, and the plaintiff in error electing to stand by its declaration, judgment was entered for the defendant in ■ error and against the plaintiff in error for costs. The questions now presented are identical with those adjudicated upon the former appeal, and the law of the case then announced controls us, so far as the case now here is concerned. Kothing remains for us but to affirm the judgment, and it is so done. Affirmed.